
	
		II
		110th CONGRESS
		1st Session
		S. 1351
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to improve
		  the competitiveness of the United States in the global economy and to protect
		  against potential visa fraud and abuse.
	
	
		1.Short titleThis Act may be cited as the
			 H–1B Visa Program Modernization Act of
			 2007.
		2.Market-based limits
			 for H–1B visasSection 214(g)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(g)) is amended—
			(1)in paragraph
			 (1)—
				(A)in the matter
			 preceding subparagraph (A), by striking (beginning with fiscal year
			 1992); and
				(B)in subparagraph
			 (A)—
					(i)in
			 clause (vi) by striking and;
					(ii)in
			 clause (vii), by striking each succeeding fiscal year; or and
			 inserting each of fiscal years 2004, 2005, 2006, and 2007;;
			 and
					(iii)by adding after
			 clause (vii) the following:
						
							(viii)150,000 for
				fiscal year 2008; and
							(ix)the number
				calculated under paragraph (9) for each fiscal year after fiscal year 2008;
				or
							;
					(2)by redesignating
			 paragraphs (9), (10), and (11) as paragraphs (10), (11), and (12),
			 respectively; and
			(3)by inserting
			 after paragraph (8) the following:
				
					(9)If the numerical limitation in
				paragraph (1)(A)—
						(A)is reached during the previous fiscal
				year, the numerical limitation under paragraph (1)(A)(ix) for the subsequent
				fiscal year shall be equal to 120 percent of the numerical limitation of the
				previous fiscal year; or
						(B)is not reached during the previous
				fiscal year, the numerical limitation under paragraph (1)(A)(ix) for the
				subsequent fiscal year shall be equal to the numerical limitation of the
				previous fiscal
				year.
						.
			3.H–1B visa
			 program improvements
			(a)Safeguards
			 against fraud and misrepresentation in application review
			 processSection 212(n)(1)(G) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(n)(1)(G)) is amended—
				(1)by inserting
			 , clear indicators of fraud or misrepresentation of material
			 fact, after completeness;
				(2)by striking
			 or obviously inaccurate and inserting , presents clear
			 indicators of fraud or misrepresentation of material fact, or is obviously
			 inaccurate; and
				(3)by adding at the
			 end the following: If the Secretary's review of an application
			 identifies clear indicators of fraud or misrepresentation of material fact, the
			 Secretary may conduct an investigation and hearing under paragraph
			 (2)..
				(b)H–1B
			 nonimmigrants not admitted for jobs advertised or offered only to H–1B
			 nonimmigrantsSection 212(n)(1) of such Act, as amended by this
			 section, is further amended by inserting after subparagraph (G) the
			 following:
				
					(H)(i)The employer has not
				advertised the available jobs specified in the application in an advertisement
				that states or indicates that—
							(I)the job or jobs are only available
				to persons who are or who may become H–1B nonimmigrants; or
							(II)persons who are or who may become
				H–1B nonimmigrants shall receive priority or a preference in the hiring
				process.
							(ii)The employer has not only recruited
				persons who are, or who may become, H–1B nonimmigrants to fill the job or
				jobs.
						.
			(c)Limit on
			 percentage of H–1B employeesSection 212(n)(1) of such Act, as
			 amended by this section, is further amended by inserting after subparagraph
			 (H), as added by subsection (b), the following:
				
					(I)If the employer employs not less than
				50 employees in the United States, not more than 50 percent of such employees
				are H–1B
				nonimmigrants.
					.
			(d)PenaltiesSection
			 212(n)(2)(C) of such Act is amended—
				(1)in clause (i)(I),
			 by striking $1,000 and inserting $2,000;
				(2)in clause
			 (ii)(I), by striking $5,000 and inserting
			 $10,000; and
				(3)in clause
			 (vi)(III), by striking $1,000 and inserting
			 $2,000.
				(e)Investigations
			 by Department of LaborSection 212(n)(2) of such Act, as amended
			 by this section, is further amended—
				(1)in subparagraph
			 (A), by striking 12 months and inserting 24
			 months; and
				(2)in subparagraph
			 (G)—
					(A)in clause (i), by
			 striking the second sentence;
					(B)in clause (iii),
			 by striking the last sentence;
					(C)by striking
			 clauses (iv) and (v);
					(D)by redesignating
			 clauses (vi), (vii), and (viii) as clauses (iv), (v), and (vi),
			 respectively;
					(E)in clause (iv),
			 as redesignated—
						(i)by
			 striking clause (viii) and inserting clause (vi);
			 and
						(ii)by
			 striking 12 months and inserting 24 months;
			 and
						(F)by adding at the
			 end the following:
						
							(vii)If the Secretary of Labor, after a
				hearing, finds a reasonable basis to believe that the employer has violated the
				requirements under this subsection, the Secretary may impose a penalty under
				subparagraph
				(C).
							.
					(f)Information
			 sharing between Department of Labor and Department of Homeland
			 SecuritySection 212(n)(2) of such Act, as amended by this
			 section, is further amended—
				(1)by redesignating
			 subparagraph (I) as subparagraph (J); and
				(2)by inserting
			 after subparagraph (H) the following:
					
						(I)The Director of United States
				Citizenship and Immigration Services shall provide the Secretary of Labor with
				any information contained in the materials submitted by H–1B employers as part
				of the adjudication process that indicates that the employer is not complying
				with H–1B visa program requirements. The Secretary may initiate and conduct an
				investigation and hearing under this paragraph after receiving information of
				noncompliance under this
				subparagraph.
						.
				(g)Information
			 provided to H–1B nonimmigrants upon visa issuance
				(1)In
			 generalSection 212(n) of such Act, as amended by this section,
			 is further amended—
					(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
					(B)by inserting
			 after paragraph (2) the following:
						
							(3)(A)Upon issuing an H–1B
				visa to an applicant outside the United States, the issuing office shall
				provide the applicant with—
									(i)a brochure outlining the employer's
				obligations and the employee's rights under Federal law, including labor and
				wage protections;
									(ii)the contact information for Federal
				agencies that can offer more information or assistance in clarifying employer
				obligations and workers' rights; and
									(iii)a copy of the employer's H–1B
				application for the position that the H–1B nonimmigrant has been issued the
				visa to fill.
									(B)Upon the issuance of an H–1B visa to
				an alien inside the United States, the officer of the Department of Homeland
				Security shall provide the applicant with—
									(i)a brochure outlining the employer's
				obligations and the employee's rights under Federal law, including labor and
				wage protections;
									(ii)the contact information for Federal
				agencies that can offer more information or assistance in clarifying employer's
				obligations and workers' rights; and
									(iii)a copy of the employer's H–1B
				application for the position that the H–1B nonimmigrant has been issued the
				visa to
				fill.
									.
					(2)Conforming
			 amendmentsSection 212(n) of such Act, as amended by this
			 section, is further amended—
					(A)in paragraph
			 (1)(E)—
						(i)in
			 clause (i), by striking (4) and inserting (5);
			 and
						(ii)in
			 clause (ii)—
							(I)by striking
			 (3) and inserting (4); and
							(II)by striking
			 (5) and inserting (6); and
							(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking (5)(A) and inserting
			 (6)(A); and
						(ii)in
			 subparagraph (F), by striking (5) and inserting
			 (6).
						(h)Effective
			 dateThe amendments made by subsections (b) and (c) shall only
			 apply to applications filed after the date of enactment of this Act.
			
